PER CURIAM.
By petition for certiorari, we have for review Order No. 13885 of the Public Service Commission, which authorized Silco Petroleum Carrier, Inc., to transport certain petroleum products within Duval County including the suburban territory of that county. We find that the record in this cause does not demonstrate such a departure from the essential requirements of law that we should set aside the subject order entered in these proceedings. The petition for certiorari is denied.
It is so ordered.
*448ADKINS, BOYD, OVERTON, HATCH-ETT and ALDERMAN, JJ., concur.
ENGLAND, C. J., dissents with an opinion with which SUNDBERG, J., concurs.